 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:10-MJ-00337-GGH

12                                Plaintiff,           [PROPOSED] ORDER

13                         v.

14   ROCIO CARMENTA IBANEZ,

15                                Defendant.

16

17          The United States’ motion to dismiss without prejudice the complaint charging a violation of 18
18 USC 1073, Unlawful Flight to Avoid Prosecution, and its associated arrest warrant, all in the above

19 referenced case, 2:10-MJ-00337-GGH, against ROCIO CARMENTA IBANEZ is GRANTED.

20 DATED: February 27, 2020

21

22

23

24

25

26

27

28

                                                       1
